Citation Nr: 1014108	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a lumbar spine 
condition, and if so, entitlement to service connection.   

2.  Entitlement to service connection for claimed 
schizophrenia with dual personality.  

3.  Entitlement to service connection for the claimed 
residuals of an eye injury.  

4.  Entitlement to an increased rating in excess of 30 
percent for the service-connected head trauma with headaches.  

5.  Entitlement to an increased rating in excess of 20 
percent for the service-connected chronic cervical sprain 
with residuals of a vertebral fracture.  

6.  Entitlement to an effective date earlier than October 19, 
2004 for the award of service connection for cervical spine 
disability.  

7.  Entitlement to an effective date earlier than October 19, 
2004 for the award of service connection for residuals of a 
left wrist fracture.  

8.  Entitlement to an effective date earlier than January 11, 
2002 for the assignment of a 30 percent rating for the 
service-connected residuals of head trauma with headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The issues of service connection for a lumbar spine disorder 
and increased ratings for the service-connected chronic 
cervical strain and head trauma with headaches are addressed 
in the REMAND portion of this document and are being to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In November 1989, the RO denied the Veteran's petition to 
reopen his claim of service connection for a lumbar spine 
disorder; he did not file a timely appeal.     

2.  The evidence added to the record since the November 1989 
decision, is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a lumbar spine disorder.  

3.  The Veteran is not shown to have a current diagnosis of 
schizophrenia; service connection for a mood disorder has 
already been established. 

4.  The Veteran is shown to have manifested a personality 
disorder in service and thereafter.  

5.  A current eye disability including suspected glaucoma and 
dry eye syndrome is not shown to be due to a documented 
injury or another event or incident of his active service.  

6.  The Veteran experiences refractive error, but no loss of 
visual acuity due to acquired eye pathology.  

7.  The Veteran is first shown to have filed his original 
claim of service connection for a left wrist disability on 
October 19, 2004, the date it was received at the RO.  

8.  In June 1995, the RO notified the Veteran that his claim 
of service connection for a neck disability had been denied 
by letter that was mailed to his address of record, but was 
returned as undeliverable.  

9.  The Veteran is shown to have next applied to reopen his 
claim of service connection for a cervical spine disorder on 
October 19, 2004.  

10.  The service-connected head trauma with headaches is not 
shown to have been manifested by prostrating headache attacks 
occurring on an average of once a month over the last several 
months prior to January 11, 2002.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a lumbar spine disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  The Veteran does not have a disability manifested by 
schizophrenia due to disease or injury that was incurred in 
or aggravated by active service; nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).  

3.  The Veteran does not have an acquired eye disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).  

4.  Neither refractive error nor a personality disorder is a 
disease or injury within the meaning of applicable 
legislation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(c), 3.306, 4.9 (2009).  

5.  An effective date for the award of service connection for 
a left wrist disability prior to the date of receipt of the 
Veteran's original claim on October 19, 2004 is not 
assignable under the law.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2009).  

6.  An effective date for the award of service connection for 
a cervical spine strain prior to the date of receipt of the 
reopened claim on October 19, 2004 is not assignable under 
the law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2009).  

7.  An effective date for the assignment of a 30 percent 
rating for the service-connected head trauma with headaches 
prior to January 11, 2002 is not assignable under the law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 
4.124a, Diagnostic Code 8100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the application to reopen the claim for service 
connection for a lumbar spin disability, in view of the 
Board's favorable decision to reopen the claim, further 
assistance is unnecessary to aid the Veteran in 
substantiating the claim to reopen. 

The RO provided a VCAA notice letters to the Veteran in 
January 2006, March 2006, September 2007, and May 2008.  The 
2006 letters were provided before the initial adjudication of 
the claims.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, increased ratings, and effective dates, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
dates in March 2006, before initial adjudication of the 
claims.  The September 2007 and May 2008 letters provided 
notice of type of evidence necessary to establish effective 
dates and the claims were readjudicated in May 2009.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of 
VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The Veteran's service 
treatment records and personnel records were obtained and 
associated with the claims folder.  

The treatment records from the VA healthcare system in New 
York including Syracuse and Albany dated from January 1990 to 
March 1994 and from November 2001 to February 2005 were 
obtained and associated with the claims folder.  VA treatment 
records dated from June 2006 to March 2009 were obtained and 
associated with the claims folder.  

The Veteran's Social Security Administration records are 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was afforded VA examinations in 2006 and 2009 to 
obtain medical evidence as to the nature and etiology of the 
claimed schizophrenia and to obtain medical evidence as to 
the nature and severity of the service-connected head trauma 
with headaches and cervical spine disability.  

A VA examination to obtain a medical opinion was not 
conducted for the issue of service connection for an eye 
disability.  However, for this claim, there is no indication 
of an association between the complaints or symptoms and 
service and the Veteran is seeking service connection for 
refractive error which is not a disability for VA purposes.  

Thus, there is sufficient competent medical evidence on file 
for the Board to make a decision on the claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the Veteran's claimed eye disorder 
is etiologically related to service is not warranted.  38 
C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



II.  New and Material Evidence

Law and Regulations

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In a March 1984 decision, the RO denied the Veteran's 
original claim of service connection for a back disorder on 
the basis that there was no evidence of a chronic diagnosable 
residual disability found upon the last examination.  A 
notification letter for this decision is not of record.  

In a July 1989 statement, the Veteran asserted having back 
pain due to injuries in service.  In an August 1989 deferred 
rating decision, the RO interpreted this claim as a petition 
to reopen the claim of service connection for a back 
disorder.  

In an August 1989 letter, the RO informed the Veteran that 
the claim for a back condition was a duplicate.  In a 
November 1989 letter, the RO notified the Veteran that his 
claim was denied administratively.  The Veteran did not file 
an appeal.  Therefore, the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1994, the Veteran filed another application 
seeking service connection for a back disorder.  In a June 
1995 letter, the RO informed the Veteran that his claim had 
been previously denied and he was notified of the decision in 
March 1984.  

The RO told the Veteran that he had to submit evidence to 
reopen his claim.  This letter was returned to the RO by the 
U.S. Post Office because there was no mail receptacle.  The 
Board finds that the June 1995 determination is not final 
since the notice of this decision was returned to the RO.  

In October 2004, the Veteran applied to reopen the claim of 
service connection for  back disability.  In order to reopen 
a claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The Board finds the VA treatment records dated in October 
2004 and November 2004, and the 2008 Social Security 
application to be new and material evidence.  This evidence 
is new because it had not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  

VA treatment records dated in November 2004 indicate that the 
Veteran reported having back pain since 1982.  Lumbar facet 
arthropathy was diagnosed.  Another November 2004 VA 
treatment record notes that the Veteran had sacro-iliac joint 
dysfunction.  

An October 2004 VA treatment record indicates that the 
Veteran reported a 22 year history of low back pain.  An 
October 2004 Magnetic Resonance Imaging report shows small 
central disk extrusion at L4-L5 and small disc protrusion at 
L5-S1, mild to moderate facet arthropathy at L5-S1, and mild 
degenerative disc disease form L4 to S1 manifested by a 
slight los of disk signal.  

In a June 2008 Social Security application, the Veteran 
stated that he had post-traumatic back pain since a motor 
vehicle accident in 1982.  

This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim which 
is whether the Veteran has a current back disability that was 
incurred in or is related to service.  

For the purpose of reopening the claim, this evidence raises 
a reasonable possibility of substantiating the claim because 
this evidence shows that the Veteran currently has lumbar 
spine disc disease.  

The evidence also shows that there may be continuity of back 
symptoms since service and this evidence may substantiate the 
claim.  

In conclusion, the Board finds that the evidence received 
since the 1984 decision is new and material and sufficient to 
reopen the claim of service connection for a back disability.  


III.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a Veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, and if a 
psychosis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

Entitlement to service connection for schizophrenia  

The Veteran asserts that he was diagnosed as having 
schizophrenia during service.  

However, the Board finds on review of the evidence of record 
that there was no recorded diagnosis of schizophrenia in 
service or at any time thereafter.  

The service treatment records show that, upon enlistment 
examination in February 1980, psychiatric examination was 
normal.  The Veteran was hospitalized for psychiatric 
observation from August 1982 to September 1982.  There was no 
Axis I diagnosis.  The Axis II diagnosis was that of paranoid 
personality disorder moderate, chronic.  His separation 
examination report dated in January 1983 indicates that 
psychiatric examination was normal.  It was noted that the 
Veteran had a history of paranoid personality trait.  

The post service medical evidence does not show a diagnosis 
of schizophrenia.  An April 2009 VA psychiatric examination 
report shows an Axis I diagnosis of mood disorder related to 
polysubstance abuse and medical condition with pain.  The 
Axis II diagnosis was antisocial personality disorder with 
paranoid and passive-aggressive traits.  

The VA treatment records also show a diagnosis of mood 
disorder but no diagnosis of schizophrenia.  See the VA 
treatment records dated in October 2004, September 2006, and 
March 2008.   

The Board notes that a diagnosis of personality disorder is 
not considered to be disease or injury for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical evidence 
or opinion even suggesting that such aggravation occurred in 
this case. 

A March 2008 independent medical evaluation for a state 
disability division stated that the Veteran had a history of 
schizophrenia diagnosed in the military in the 1980's.  

Such evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and the Board is not required to accept the 
history provided by the Veteran as a competent medical 
evidence, simply because it was repeated by a physician, that 
he incurred a right shoulder condition as a result of an 
incident during service.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability).  In the present case, there is no 
current diagnosis of schizophrenia.  

The Veteran's own assertions that he currently has 
schizophrenia are of little probative weight because he has 
no expertise to render opinions about question involving 
medical diagnosis or etiology.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Significantly, the Veteran has not submitted any medical 
evidence to support his lay assertions as to this specific 
matter.  

The RO granted service connection for a mood disorder in May 
2009, and a 30 percent rating was assigned on October 19, 
2004.  Thus, the Board finds that the Veteran's claims of 
service connection for all identified psychiatric disorders 
have been addressed.  See Clemons v. Shinseki, 23 Vet. App.1, 
4 (2009).  


Entitlement to service connection for an eye disability.  

The Veteran asserts that his current eye disability is due to 
injury in service.  

The service treatment records show that upon enlistment 
examination in February 1980, examination of the eyes was 
normal.  A February 1980 optometry examination indicates that 
the Veteran's distance vision was 20/20 in each eye.  

A January 1981 service treatment record indicates that the 
Veteran sought medical treatment after battery acid was 
splashed in the left eye.  The cornea was normal on 
examination.  It was noted that the Veteran had some burning 
in the conjunctiva in the left eye.  

A July 1982 service treatment record notes that the Veteran 
reported that his vision was not the same after a head injury 
in June 1982.  The service treatment records show that the 
Veteran sustained a head injury in June 1982 when he was hit 
in the head by a hatch while on a tank.  

The July 1982 service treatment record notes that the 
Veteran's vision complaints were not likely due to the need 
for glasses.  Another July 1982 service treatment record 
indicates that complete physical examination was 
unremarkable.  

The examiner noted that the Veteran had multiple complaints 
which were not obvious on examination, and the Veteran was 
referred for neurological and psychiatric examinations.  

The separation examination dated in January 1983 indicates 
that an examination of the eyes was normal.  His distant 
vision was noted to have 20/20 in each eye.  

The VA treatment records show diagnoses of refractive error, 
dry eye syndrome, and suspected glaucoma.  See VA treatment 
records dated in July 2007 and VA optometry clinic record 
dated in October 2006.  

A congenital or developmental condition including refractive 
error is not a injury or disease .  38 C.F.R. §§ 3.303(c), 
4.9.  Thus, the Veteran's refractive error is not subject to 
service connection.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Moreover, there is no competent evidence linking any current 
dry eye syndrome or glaucoma to a documented event or 
incident of his service.  

The Veteran asserts that the current eye problems are due to 
the battery acid incident in service.  See the June 2006 
statement.  

The Veteran's own assertions that he has an eye disorder that 
is medically related to an injury or disease in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Veteran has provided not competent evidence to support 
his lay assertions that he developed acquired eye pathology 
in service.  In summary, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for an acquired eye disorder.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, on this record, the claim of 
service connection for an eye disorder must be denied.  


IV.  Entitlement to Earlier Effective Dates

Law and Regulations

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.  

Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active service.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  
38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an 
intent to apply for one or more benefits under the laws 
administered by the Department, and identify the benefits 
sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  


Analysis

Entitlement to an effective date earlier than October 19, 
2004 for the award of service connection for residuals of a 
left wrist fracture.   

The Veteran contends that the effective date for the award of 
service connection for residuals of a left wrist fracture 
should be in February 12, 1983 or the date of his discharge 
from service.  The Veteran asserts continuously prosecuting 
this action since separation from service.  See the Veteran's 
statement dated in May 2006.    

In an April 2006 rating decision, the RO granted service 
connection for residuals of a left wrist fracture and 
assigned a 10 percent rating on October 19, 2005.  

In a February 2007 rating decision, the RO assigned an 
effective date of October 19, 2004 for the award of service 
connection for residuals of a fracture of the left wrist.  
The RO found that the date of receipt of the Veteran's claim 
was on October 19, 2004.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  

In the present case, the evidence of record shows that the 
date of receipt of the claim for service connection for a 
left wrist disability was on October 19, 2004.  An earlier 
effective date is not warranted under 38 C.F.R. § 
3.400(b)(2)(i) since the claim was not received within one 
year after separation from service.  

The first indication in the claims folder of an intent to 
file a claim for compensation benefits for a left wrist 
disability was in the VA Form 21-526, application for 
compensation, which was received on October 19, 2004.  

There is no showing that the Veteran filed a claim of service 
connection for a left wrist disability at any time before 
October 19, 2004.  

The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at a minimum, the veteran 
must identify the benefit sought in such a claim.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.155; see also Kessel v. West, 
13 Vet. App. 9 (1999).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board reviewed all communications in the claims file to 
determine whether the Veteran had filed an earlier informal 
or formal claim for service connection for a left wrist 
disability.  The Board finds that there is no evidence of an 
earlier claim of service connection for a left wrist 
disability.  

From 1983 to 2004, the Veteran submitted various applications 
and statements to VA.  The Veteran filed four formal 
applications for compensation benefits, VA Forms 21-526, in 
1983, 1984, 1989 and 1994.  The Veteran did not identify a 
left wrist disability in any of the formal applications, he 
only identified head, neck and back conditions.  

In March 1989, July 1989, January 1994, May 1994, August 
1994, November 1994, and January 1995, the Veteran submitted 
various statements to the RO.  He did not mention or identify 
a left wrist injury or disability in any of these statements.  
In a Mach 1996 letter to his Congressman, which was 
subsequently forwarded to VA, the Veteran did not mention or 
identify a left wrist disability.    

These applications, forms, and statements cannot be 
considered to be claims for service connection for a left 
wrist disability because the Veteran did not identify the 
disability in the statements or express an intent to file a 
claim for benefits for this disability.  

The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at a minimum, the veteran 
must identify the benefit sought in such a claim.  See 
38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. 
App. 9 (1999).  

The Board finds on this record that no formal or informal 
claim of service connection for a left wrist disability was 
submitted earlier than October 19, 2004 document requesting 
compensation.  

Although VA is required to address all claims reasonably 
raised by a liberal reading of the record, the Board finds 
that there was no basis upon which to infer a claim of 
service connection for a left wrist disability prior to 
October 19, 2004.  

The effective date of the grant of service connection for a 
left wrist disability therefore cannot be earlier than 
October 19, 2004.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Accordingly, the claim for an earlier effective date must be 
denied by operation of law.  


Entitlement to an effective date earlier than October 19, 
2004 for the award of service connection for chronic cervical 
strain

In an April 2006 rating action, the RO granted service 
connection for chronic cervical strain and assigned a 20 
percent rating from October 19, 2004, the date of receipt of 
the reopened claim.  

The Veteran is seeking entitlement to an effective date back 
to February 12, 1983, from the date after the date of 
discharge from service.  He asserts filing a claim for this 
disability within one year of service separation.  See the 
Veteran's testimony at the hearing before the Board in 
September 2009.  

The record shows that the Veteran filed a claim for service 
connection for "head injuries" and this claim was received 
at the RO in December 1983.  

In a March 1984 rating decision, service connection for a 
neck disability was denied.  

In a July 1989 statement, the Veteran reported having had 
neck pain due to injuries in service.  He submitted a formal 
compensation claim alleging head injuries and this was 
received in June 1989.  

In an August 1989 deferred rating decision, the RO 
interpreted this claim as a claim to reopen the claim of 
service connection for head injury with residual neck pain.  

In an August 1989 letter, the RO informed the Veteran that 
the claim for a neck condition was a duplicate.  In a 
November 1989 letter, the RO notified the Veteran that his 
claim was denied administratively.  The Veteran did not file 
an appeal.  38U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A representative submitted a statement in November 199, 
indicating that the Veteran wished to file a "claim for 
benefits," but the benefit sought was not identified.  

Therefore, this statement cannot be considered to be a claim 
for service connection for a neck or cervical spine 
disability.  There are no earlier claims, informal or formal, 
to reopen the claim for service connection for a cervical 
spine disability for the time period of November 1989 to 
January 1994.  

The record shows that, in a January 1994 formal claim, the 
Veteran requested compensation for a neck disability.  In a 
March 1994 letter, the RO requested that the Veteran submit 
evidence in support of his claim.  

In a June 1995 letter, the RO notified the Veteran that his 
claim of service connection for a neck disability was denied.  
This letter was sent to the Veteran's address of record and 
was returned by the U.S. Post Office because there was no 
mail receptacle.  

The Court has ruled that there is a rebuttable "presumption 
of administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 
15 Vet. App. 61, 63 (2001).  In order to rebut this 
presumption, there must be "clear evidence" to the contrary 
that either VA's regular mailing practices were not regular 
or they were not followed.  Specifically, the Veteran must 
establish both that the mailing was returned as undeliverable 
and that there were other possible and plausible addresses 
that could have been used to contact him.  See Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 Vet. 
App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this instance, the mail sent to notify the Veteran was 
returned as undeliverable.  It is no clear evidence showing 
other possible and plausible addresses that could have been 
used to contact the Veteran.  Moreover, the reason for the 
return of the mail is not one subject to possible correction 
by the Board.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).  As the Court held in Woods v. Gober, 14 Vet. App. 
214 (2000), absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the claimant at his or her last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.  It is well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the development and adjudication of the claim.  
If he did not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find [the claimant]."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Significantly, shortly thereafter, the record shows that the 
Veteran sent a letter to his Congressman.  The letter was 
dated in March 1996 and was forwarded to the RO and received 
on April 4, 1996.  In this letter, the Veteran asked the 
congressman for help with his dealings with VA.  The Veteran 
recounted the history of the head injury in service and his 
medical history since service.  He submitted evidence that 
had been previously presented to VA.  He stated that he did 
not know why VA had denied his claim and asked the 
Congressman for help.  

The Congressman forwarded this statement and evidence to VA 
in April 1996.  The RO sent a letter to the Congressman in 
May 1996 and indicated that service connection was in effect 
for the residuals of head trauma with headaches that was 
rated at no percent.  The RO added that the medial evidence 
submitted was duplicate information.  

The Board finds that the Veteran's letter to his Congressman 
can be construed as showing that he was aware of the denial 
of his claim.  While the Board acknowledges that the Veteran 
requested help with his claim, he did not subsequently 
contact VA to further pursue an appeal.  The letter 
identified the issues that were recently denied, but nowhere 
in the letter did the Veteran state that he was claiming 
service connection for a cervical spine disability.  

The March 1996 letter to the Congressman also is not 
sufficient to constitute a Notice of Disagreement with 
previous rating decision.  This letter did not identify a 
specific rating decision or express disagreement or 
dissatisfaction with a specific issue or his intent to enter 
an appeal.  See 38 C.F.R. § 20.201 (20089 (A notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with [a] determination and a desire 
for appellate review).  

Moreover, the record clearly shows that the Veteran did not 
apply to reopen his claim until October 19, 2004.  

Thus, an effective date earlier than October 19, 2004, the 
date of receipt of the reopened claim, is not assignable in 
this case.  The provisions of 38 C.F.R. § 3.400(r) provide 
that the effective date for an award of service connection is 
the date of a successful application to reopen the claim 
supported by new and material evidence, or the date 
entitlement arose, whichever is later.  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  

Therefore, on this record, the Board finds that the earliest 
possible effective date for the grant of service connection 
for cervical spine disability is October 19, 2004, the date 
of receipt of the reopened claim.  The Veteran in this regard 
has not presented assertions of clear and unmistakable error 
in any prior rating action.  Flash v. Brown, 8 Vet. App. 332 
(1995).  

In conclusion, the claim for effective date for the award of 
service connection for chronic cervical spine strain earlier 
than October 19, 2004 must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  


Entitlement to an effective date earlier than January 11, 
2002 for the assignment of a 30 percent rating for the 
service-connected residuals of head trauma with headaches.

In an April 2006 rating action, the RO assigned a 10 percent 
rating to the service-connected head trauma with headaches 
from October 19, 2004.  

In a July 2007 determination, the RO assigned an effective 
date of January 11, 2002 for the assignment of a 10 percent 
rating for the head trauma with headaches on the basis that 
this was the earliest date that it was factually 
ascertainable that the service-connected disability had 
increased in severity.  

Then, in a May 2009 rating decision, the RO assigned a 30 
percent rating to the service-connected head trauma with 
headaches again beginning on January 11, 2002.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  

However, if the increase became ascertainable more than one 
year prior to the date of receipt of the claim, then the 
proper effective date would be the date of the claim.  In a 
case where the increase became ascertainable after the filing 
of the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 19 Vet. App. 125 
(1997).

The record demonstrates that the service connection for the 
residuals of head trauma with headaches was granted in a 
March 1984 rating decision.  A no percent rating was assigned 
from February 12, 1983.  

In a July 1995 rating decision, the RO denied the claim for a 
higher rating for the service-connected head trauma with 
headaches.  The Veteran was notified of this decision in an 
August 1995 letter.  He did not file an appeal.  

Once a decision as to an effective date becomes final, the 
only route to an earlier effective date is through a 
successful showing of clear and unmistakable error in the 
decision that established the disputed effective date.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  In the present case, 
the Veteran has not identified clear and unmistakable error 
in any of the prior decisions.  

Following the July 1995 rating action, the record shows that 
the Veteran filed an informal claim for an increased rating 
in April 1996.  

In correspondence sent to Congressman, the Veteran expressed 
his intent to file for increased VA benefits in excess of no 
percent for his disability.  This letter was dated March 23, 
1996 and was forwarded to the RO and received on April 4, 
1996.  

However, on this record, the Board finds no factual basis for 
the assignment of a compensable rating for the service-
connected head trauma with headaches earlier than January 11, 
2002.  

The service-connected head trauma with headaches is rated 
under Diagnostic Code 8100.  Pursuant to Diagnostic Code 
8100, a 10 percent disabling rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  

A 30 percent evaluation is warranted for migraine headaches 
where there is characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  

A 50 percent evaluation is warranted if there are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

A VA treatment record noted that, on January 11, 2002, the 
Veteran reported having headaches every day.  Based upon this 
clinical history, the RO assigned a 30 percent rating under 
Diagnostic Code 8100.  

There is no evidence of headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months for the period of prior to 
January 11, 2002.  

The Veteran's own statements in this regard cannot serve to 
establish a disability picture manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months for the time period in question.  

Accordingly, on this record, it is not factually 
ascertainable that the criteria for a 30 percent rating under 
Diagnostic Code 8100 were met prior to January 11, 2002.  

Without competent evidence documenting an increased 
disability picture prior to January 11, 2002, the Veteran's 
claim for an earlier effective date must be denied by 
operation of law.  


ORDER

As new and material evidence having been received reopen the 
claim of service connection for a lumbar spine disorder, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

Service connection for claimed schizophrenia and a 
personality disorder is denied.  

Service connection for a claimed acquired eye disorder to 
include refractive error is denied.  

The claim for an effective date earlier than October 19, 2004 
for the award of service connection for residuals of a left 
wrist fracture is denied.  

The claim for an effective date earlier than October 19, 2004 
for the award of service connection for chronic cervical 
strain is denied.  

The claim for an effective date earlier than January 11, 2002 
for the assignment of a 30 percent rating for the service-
connected head trauma with headaches is denied.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002). 

Regarding the issue of an increased rating in excess of 30 
percent for the service-connected head trauma with headaches, 
the Board finds that a current rating examination is 
necessary at this time.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Regarding the reopened claim of service connection for a 
lumbar spine disorder, further development of the record also 
is required at this time.  The Veteran asserts that he 
developed problems with his back in service after the injury 
in 1982 when a hatch on a tank hit him in the head.  

The service treatment records in this regard reflect that he 
had complaints of low back pain in July 1980 when the 
assessment of muscle strain was recorded.  The service 
treatment records also show that, during a period of 
hospitalization in August and September 1982, he reported 
having some pain in his low back to palpation and with 
movement.  

The Veteran also reports having back pain since the 1982 
injury.  The Veteran is competent to report observable 
symptoms, describe an injury, and report a continuity of 
symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  This is 
sufficient evidence to warrant an examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to obtain 
a medical opinion as to the likelihood that any current 
lumbar spine disability was due a disease or injury in 
service.  38 U.S.C.A. § 5103A(d).  

In addition, the RO should contact the Veteran and ask him to 
identity any VA treatment for the claimed lumbar spine 
disability and the service-connected head trauma with 
headaches.  The RO should make an attempt to obtain any 
treatment records identified by the Veteran.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  The Veteran also should be informed 
that he may submit evidence to support his claim.  

At his recent hearing, the Veteran reported that he was 
currently receiving treatment for his cervical spine 
disability at VA.  The RO should obtain any treatment records 
showing treatment of the cervical spine disability from VA 
healthcare system in Florida dated from March 2009.  38 
U.S.C.A. § 5103A(b)(1) (West 2002). 

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should contact the Veteran and 
ask the Veteran to identity any VA 
treatment for the claimed lumbar spine 
disability and the head trauma with 
headaches.  The RO should make an attempt 
to obtain any treatment records 
identified by the Veteran.    

2.  The RO should obtain any treatment 
records showing treatment of the cervical 
spine disability by VA in Florida since 
March 2009.  

3.  The RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected head trauma with headaches and 
the cervical spine disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

The examiner should comment on the 
nature, frequency and severity of the 
Veteran's headaches, and specifically 
address the frequency, severity, and 
duration of any prostrating attacks.  An 
opinion should be provided as to whether 
the Veteran's headaches are very 
frequent, completely prostrating, or 
prolonged.  

The examiner also should record detailed 
clinical findings including the degree of 
functional impairment caused by the 
service-connected cervical spine 
disability.  

An opinion should be provided concerning 
the impact of the service-connected 
disabilities on the Veteran's ability to 
work, to include whether the disability 
is productive of severe economic 
inadaptability.  The examiner should 
provide a rationale for all conclusions.  

4.  The RO also should schedule the 
Veteran for a VA examination to determine 
nature and likely etiology and date of 
onset of any current back disability.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all orthopedic 
and neurologic diagnoses pertinent to the 
spine and the date of onset of such 
disabilities.  If orthopedic and 
neurologic disabilities of the lumbar 
spine disability are found, the examiner 
should report all manifestations caused 
by each disability.  Any indicated 
testing should be performed.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
lumbar spine disability is due to a June 
1982 injury when the Veteran was hit in 
the head by a hatch or other event or 
incident of his active.  The examiner 
should provide a rationale for all 
conclusions.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence of record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
a reasonable period of time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


